Title: To John Adams from Edmé Jacques Genet, 9 May 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       
        Ce 9. mai 1780
       
      
      J’ai l honneur de vous envoyer ci joint un Lond. Ev. post du 6. que je vous prie de me renvoyer sur le champ. Je vous comuniquerai un London Courant où il y a un long détail de la reception qui vous a été faite en Espagne.
      J’apprens par les gazettes que mr. le Cap. Paul Jones loge avec vous. Vous nous ferés grand plaisir de nous l’amener dimanche. Ce sera un jour très heureux pour moi et nous boirons a la prosperité et à la gloire des Etats unis.
      J’ai demandé des places pour vous et votre compagnie à la chapelle pour voir la Cérémonie.
     